             Case 1:18-cv-09011-JMF Document 243 Filed 03/31/21 Page 1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                     DIANE L. HOUK
ANDREW G. CELLI, JR.                            ATTORNEYS AT LAW
                                     600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                                                          EMMA L. FREEMAN
                                                    10TH FLOOR
JONATHAN S. ABADY                                                                                   DAVID BERMAN
                                            NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                       HARVEY PRAGER
ILANN M. MAAZEL                                                                                   SCOUT KATOVICH
                                               TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                                MARISSA BENAVIDES
                                               FAX: (212) 763-5001
DANIEL J. KORNSTEIN                             www.ecbawm.com                                     NICK BOURLAND
O. ANDREW F. WILSON                                                                             ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                ANANDA BURRA
DEBRA L. GREENBERGER                                                                                  MAX SELVER
ZOE SALZMAN                                                                                        VIVAKE PRASAD
SAM SHAPIRO                                                                                          NOEL R. LEÓN




                                                            March 30, 2021
                                  The conference currently scheduled for April 7, 2021, is hereby adjourned to
   By ECF                         September 1, 2021, at 4:00 p.m. If the parties believe an earlier conference is
                                  warranted, they should confer and file a letter motion to that effect. The Clerk of
   Hon. Jesse M. Furman           Court is directed to terminate ECF No. 242. SO ORDERED.
   United States District Judge
   U.S. Courthouse
   40 Foley Square
   New York, New York 10007

                    Re:   Accent Delight, et al. v. Sotheby’s and Sotheby’s, Inc., No. 18 Civ. 9011 March 31, 2021

   Your Honor:

          We write jointly on behalf of all parties, and pursuant to the Court’s Order (Dkt. 241), to
   request an adjournment of the forthcoming status conference on April 7, 2021 to a date to be
   determined by the Court.

           The parties are actively engaged in a meet and confer process to resolve several
   outstanding discovery disputes. An adjournment will allow the parties additional time to try to
   resolve or narrow these matters in advance of a conference with the Court. In the event that there
   remain outstanding issues, the parties propose to file letters with the Court describing those
   issues on April 12, with any oppositions to those letters to be filed on April 16.

           We are available at the Court’s convenience should any questions arise.

                                                            Respectfully submitted,

                                                            /s/ O. Andrew F. Wilson
                                                            O. Andrew F. Wilson

   cc. All Counsel of Record
